Citation Nr: 0804963	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel












INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for hepatitis.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In the substantive appeal which was received at the RO in 
February 2006, the veteran indicated his desire to present 
testimony at a hearing before a Member of the Board (e.g., 
Veterans Law Judge (VLJ)) at the RO and at a hearing before a 
Decision Review Officer (DRO) at the RO.  Pursuant to this 
request, the veteran was scheduled to present testimony at a 
personal hearing before a DRO at the RO in June 2006 but 
failed to report.  Thereafter, in June 2007, he was scheduled 
to present testimony at a personal hearing before a VLJ at 
the RO.  In a statement dated approximately three weeks after 
the hearing notification letter and approximately one week 
before the scheduled hearing, the veteran's wife asked that 
the hearing before the VLJ be postponed due to the veteran's 
illness.  See 38 C.F.R. § 20.704 (2007).  While not within 
the two week window prior to the hearing date, the veteran's 
illness is good cause shown for his failure to report.  

A review of the claims folder indicates that the veteran has 
not withdrawn his request for a personal hearing before a VLJ 
at the RO.  Because the Board may not proceed with an 
adjudication of the issue on appeal without affording the 
veteran an opportunity to present testimony at his requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule him for a hearing 
before a VLJ.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


